 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
      KEYVAN NASSIRI MOTLAGH,                    Case No.: 3:18-cv-2829-BTM-AHG
11
                                    Plaintiff,
12                                               ORDER GRANTING MOTION TO
       v.                                        DISMISS FOR LACK OF
13
                                                 SUBJECT MATTER
      QATAR AIRWAYS, Q.C.S.C, a
14                                               JURISDICTION
      foreign business corporation d/b/a
15    QATAR AIRWAYS; and DOES 1-
      25, inclusive,
16
                               Defendants.       [ECF NO. 4]
17
18          Before the Court is Defendant Qatar Airways, Q.C.S.C.’s (“Defendant”)
19   motion to dismiss for lack of subject matter jurisdiction based on matters collateral
20   to the merits of this case. (ECF No. 4.) “A jurisdictional challenge under Rule
21   12(b)(1) may be made either on the face of the pleadings or by presenting extrinsic
22   evidence.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
23   2003) (citations omitted). “Where the jurisdictional issue is separable from the
24   merits of the case, the judge may consider the evidence presented with respect to
25   the jurisdictional issue and rule on that issue, resolving factual disputes if
26   necessary.” Thornhill Pub. Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733 (9th
27   Cir. 1979) (citations omitted).    “No presumptive truthfulness attaches to [the]
28   plaintiff's allegations, and the existence of disputed material facts will not preclude

                                                 1
                                                                         3:18-cv-2829-BTM-AHG
 1   the trial court from evaluating for itself the merits of jurisdictional claims.” 1 Id.
 2   (quotations, citations, and alterations omitted)). As always, the burden rests upon
 3   the party asserting subject matter jurisdiction to demonstrate its existence. Id.; see
 4   also Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (“It is to
 5   be presumed that a cause lies outside [the Federal courts’] limited jurisdiction, and
 6   the burden of establishing the contrary rests upon the party asserting jurisdiction.”
 7   (internal citations omitted)).
 8         In her complaint, Plaintiff alleges she suffered injury when she was struck by
 9   a runaway food and beverage cart aboard a flight operated by Defendant traveling
10   from Tehran, Iran to Los Angeles, California, United States via Doha, Qatar on
11   January 1, 2017. (ECF No. 1, §§ 7-8.) Plaintiff asserts that this January 1, 2017
12   flight was the inbound leg of roundtrip air travel from/to Los Angeles (with
13   intervening stops in Doha and Tehran) and that she purchased her ticket while
14   living in Oceanside, California from a travel agent located in Tehran. She argues
15   that this Court has subject matter jurisdiction over this personal injury action under
16   28 U.S.C. § 1331 based upon the Montreal Convention, 2 which provides that a
17   passenger injured on an international flight may bring an action for damages: (1)
18   where the carrier has its “domicile”; (2) where the carrier has its “principal place of
19   business”; (3) “where [the carrier] has a place of business through which the
20   contract has been made”; (4) “at the place of destination”; or (5) “in the territory of
21
22
     1
23     “[W]here the jurisdictional issue and substantive issues are so intertwined that
     the question of jurisdiction is dependent on the resolution of factual issues going
24   to the merits, the jurisdictional determination should await a determination of the
25   relevant facts on either a motion going to the merits or at trial.” Augustine v. United
     States, 704 F.2d 1074, 1077 (9th Cir. 1983) (citations omitted).
26
     2
27     i.e., Convention for the Unification of Certain Rules Relating to International
     Carriage by Air, May 28, 1999, S. Treaty Doc. No. 106–45, 1999 WL 33292734
28   (the “Montreal Convention”).

                                                2
                                                                         3:18-cv-2829-BTM-AHG
 1   a State Party in which at the time of the accident the passenger has his or her
 2   principal and permanent residence” (so long as the carrier operates services
 3   to/from – and conducts business from leased or owned premises in – such
 4   territory). Montreal Convention, art. 33(1)–(3). 3 Plaintiff argues that this Court
 5   qualifies under the third, fourth, and fifth of the preceding categories with regard to
 6   this action. 4
 7         Defendant, however, asserts that Plaintiff’s January 1, 2017 flight was
 8   actually the outbound leg of roundtrip air travel from/to Tehran (with intervening
 9
10
     3
11     “(1) An action for damages must be brought, at the option of the plaintiff, in the
     territory of one of the States Parties, either before the court of the domicile of the
12   carrier or of its principal place of business, or where it has a place of business
13   through which the contract has been made or before the court at the place of
     destination. (2) In respect of damage resulting from the death or injury of a
14   passenger, an action may be brought before one of the courts mentioned in
15   paragraph 1 of this Article, or in the territory of a State Party in which at the time of
     the accident the passenger has his or her principal and permanent residence and
16   to or from which the carrier operates services for the carriage of passengers by air,
17   either on its own aircraft, or on another carrier's aircraft pursuant to a commercial
     agreement, and in which that carrier conducts its business of carriage of
18   passengers by air from premises leased or owned by the carrier itself or by another
19   carrier with which it has a commercial agreement. (3) For the purposes of
     paragraph 2, (a) ‘commercial agreement’ means an agreement, other than an
20   agency agreement, made between carriers and relating to the provision of their
21   joint services for carriage of passengers by air; (b) ‘principal and permanent
     residence’ means the one fixed and permanent abode of the passenger at the time
22   of the accident. The nationality of the passenger shall not be the determining factor
23   in this regard.” Montreal Convention, art. 33(1)–(3).
24   4
       Plaintiff does not argue that this Court qualifies under the carrier’s principal place
25   of business or domicile/residence) categories of either the Montreal Convention or
     the Warsaw Convention. (See ECF No. 5, at 4-6; see also ECF No. 1, ¶ 2
26   (Defendant “is a foreign business corporation organized under the laws of Doha,
27   Qatar.”); ECF No. 4-3, at 3 (“[Defendant] is a corporation duly organized and
     existing under the laws of Qatar and maintains its principal place of business and
28   headquarters in Doha, Qatar.”).)

                                                3
                                                                          3:18-cv-2829-BTM-AHG
 1   stops in Doha and Los Angeles). Further, Defendant asserts that Iran is not a party
 2   to the Montreal Convention. 5 Based thereon, Defendant argues that “the place of
 3   departure and the place of destination” for Plaintiff’s relevant roundtrip travel were
 4   not situated within the territory of a party to the Montreal Convention and therefore
 5   this action is governed by the Montreal Convention’s predecessor, the Warsaw
 6   Convention (as amended by the Hague Protocol). 6 See Montreal Convention, art.
 7   1(2); 7 see also Alemi v. Qatar Airways, 842 F. Supp. 2d 847, 850 n.2 (D. Md. 2012)
 8
 9
     5
      (ECF No.4-4, at 15-23; see also ECF No. 4-2, at 3.) Plaintiff does not contest
10   Defendant’s assertion that Iran is not a party to the Montreal Convention.
11
     6
       i.e., Convention for the Unification of Certain Rules Relating to International
12   Carriage by Air, Oct. 12, 1929, 49 Stat. 3000, 3014, T.S. No. 876 (1934), note
13   following 49 U.S.C. § 40105 (the “Warsaw Convention”), as amended by the
     Protocol to Amend the Convention for Unification of Certain Rules Relating to
14   International Carriage by Air, S. Treaty Doc. No. 107–14, 1955 WL 45606 (the
15   “Hague Protocol”). The United States, Iran, and Qatar are all parties to the Warsaw
     Convention as amended by the Hague Protocol. (See ECF No. 4-4, at 3-13; see
16   also ECF No. 4-2, at 2-3.).)
17
     7
       “For the purposes of this Convention, the expression international carriage
18   means any carriage in which, according to the agreement between the parties, the
19   place of departure and the place of destination, whether or not there be a break in
     the carriage or a transhipment, are situated either within the territories of two
20   States Parties, or within the territory of a single State Party if there is an agreed
21   stopping place within the territory of another State, even if that State is not a State
     Party.” Montreal Convention, art. 1(2); see also id. at art. 1(1) (“This Convention
22   applies to all international carriage of persons, baggage or cargo performed by
23   aircraft for reward.”); Warsaw Convention, art. 1(2) (“For the purposes of this
     Convention, the expression international carriage means any carriage in which,
24   according to the agreement between the parties, the place of departure and the
25   place of destination, whether or not there be a break in the carriage or a
     transhipment, are situated either within the territories of two High Contracting
26   Parties or within the territory of a single High Contracting Party if there is an agreed
27   stopping place within the territory of another State, even if that State is not a High
     Contracting Party.”), as amended by Hague Protocol, art. 1(1). (See also ECF No.
28   5, at 3 (“[T]he Montreal Convention applies to the following types of flights: (1) one-

                                                4
                                                                          3:18-cv-2829-BTM-AHG
 1   (concluding Montreal Convention inapplicable to roundtrip travel from/to Iran
 2   because Iran is not a signatory thereto); Sajajed v. Emirates Airlines, 2017 WL
 3   1150403, at *4 (N.D. Cal. Mar. 28, 2017) (same). Notably, the Warsaw Convention
 4   provides that a passenger injured on an international flight may only bring an action
 5   for damages: (1) “where the carrier is ordinarily a resident”; (2) “where the carrier
 6   . . . has his principal place of business”; (3) “where the carrier . . . has an
 7   establishment by which the contract has been made”; or (4) “at the place of
 8   destination.” Warsaw Convention, art. 28(1);8 Coyle v. P.T. Garuda Indonesia, 363
 9   F.3d 979, 986 (9th Cir. 2004) (“[U]nless one of these enumerated places is within
10   the United States, no American court can take cognizance of a suit predicated on
11   the Warsaw Convention.” (citations omitted)). Defendant argues that this Court
12   does not satisfy any of the foregoing categories and therefore lacks subject matter
13   jurisdiction over this action. See Warsaw Convention, art. 17, 24; 9 El Al Israel
14
15
     way international flights when both countries (departure and destination) have
16   ratified the Convention, and (2) roundtrip international travel that begins and ends
17   in a country that has ratified the Convention.”).)
18   8
       “An action for damages must be brought, at the option of the plaintiff, in the
19   territory of one of the High Contracting Parties, either before the Court having
     jurisdiction where the carrier is ordinarily resident, or has his principal place of
20   business, or has an establishment by which the contract has been made or before
21   the Court having jurisdiction at the place of destination.” Warsaw Convention, art.
     28(1).
22
     9
23     Warsaw Convention, art. 17 (“The carrier shall be liable for damage sustained in
     the event of the death or wounding of a passenger or any other bodily injury
24   suffered by a passenger, if the accident which caused the damage so sustained
25   took place on board the aircraft or in the course of any of the operations of
     embarking or disembarking.”); id. at art. 24 (“(1) In the cases covered by articles
26   18 and 19 any action for damages, however founded, can only be brought subject
27   to the conditions and limits set out in this convention. (2) In the cases covered by
     article 17 the provisions of the preceding paragraph shall also apply, without
28   prejudice to the questions as to who are the persons who have the right to bring

                                               5
                                                                       3:18-cv-2829-BTM-AHG
 1   Airlines, Ltd. v. Tsui Yuan Tseng, 525 U.S. 155, 161, 175 (1999) (“[R]ecovery for
 2   a personal injury suffered on board an aircraft or in the course of any of the
 3   operations of embarking or disembarking [international air travel], if not allowed
 4   under the [Warsaw] Convention, is not available at all. . . . The treaty precludes
 5   passengers from bringing actions under local law when they cannot establish air
 6   carrier liability under the treaty.” (internal quotations, citations, and alterations
 7   omitted)).
 8         Thus, the Court must determine the “place of departure” and “place of
 9   destination” for Plaintiff’s roundtrip air travel of which the subject January 1, 2017
10   flight was a part. The parties agree that “[w]hen a passenger purchases a round
11   trip ticket, the destination is the place where the trip began.” (ECF No. 5, at 5
12   (citing Polanski v. KLM Royal Dutch Airlines, 378 F. Supp. 2d 1222 (S.D. Cal.
13   2005)).) See also Coyle v. P.T. Garuda Indonesia, 363 F.3d 979, 991 (9th Cir.
14   2004) (“[T]here can only be one ‘destination’ for Warsaw Convention purposes for
15   each passenger and . . . intermediate stops on trips are to be construed as ‘agreed
16   stopping places’ that do not disturb that final destination.” (citing In re Alleged Food
17   Poisoning Incident, Mar., 1984, 770 F.2d 3, 6-7 (2d Cir. 1985)); Swaminathan v.
18   Swiss Air Transp. Co., 962 F.2d 387, 389 (5th Cir. 1992) (“When a person
19   purchases a roundtrip ticket, there can be but one destination, where the trip
20   originated. This is true even when the flight number, time, and date on a return
21   trip are left open.” (citations omitted)). “[T]he intention of the parties as expressed
22   in the contract of transportation, i.e., the ticket or other instrument, determines the
23
24
25   suit and what are their respective rights.”); see also Montreal Convention, art. 29
     (“In the carriage of passengers, baggage and cargo, any action for damages,
26   however founded, whether under this Convention or in contract or in tort or
27   otherwise, can only be brought subject to the conditions and such limits of liability
     as are set out in this Convention without prejudice to the question as to who are
28   the persons who have the right to bring suit and what are their respective rights.”).

                                                6
                                                                          3:18-cv-2829-BTM-AHG
 1   final destination. Such contracts should be interpreted according to the objective,
 2   rather than the subjective, intent of the parties.” Sopcak v. N. Mountain Helicopter
 3   Serv., 52 F.3d 817, 819 (9th Cir. 1995); Klos v. Lotnicze, 133 F.3d 164, 167 (2nd
 4   Cir. 1997) (“[T]he place of final destination for purposes of jurisdiction under the
 5   Warsaw Convention is the return city appearing on a round-trip ticket.”). See, e.g.,
 6   Swaminathan, 962 F.2d at 388-89 (where passenger “purchased a roundtrip ticket
 7   . . . which routed him from Dakar, Senegal to Geneva to New York to Geneva and
 8   back to Dakar[,]” . . . New York City [was] merely an intermediate stopping point .
 9   . . [and] Dakar, Senegal [was] the final destination”); In re Alleged Food Poisoning
10   Incident, 770 F.2d at 6 (where passenger “purchased one ticket, in two booklets,
11   for a round-trip journey” that “listed Riyadh as both the origin and destination of the
12   voyage[,] . . . the ultimate destination of th[e] journey was Riyadh, and not any
13   point within the United States. The stops in the United States were no more than
14   ‘agreed stopping places.’” (quoting Warsaw Convention, art. 1(2)) (citations
15   omitted)); Lee v. China Airlines Ltd., 669 F. Supp. 979, 980 (C.D. Cal. 1987) (where
16   “[t]he ticket . . . provided for transportation from Hong Kong to Taipei to San
17   Francisco to Hong Kong. . . . the departure point and the destination . . . must
18   officially be considered Hong Kong”); Sajajed v. Emirates Airlines, 2017 WL
19   1150403, at *3 (N.D. Cal. Mar. 28, 2017) (where ticket “provided roundtrip
20   transportation from and to Tehran, Iran, with intermediate stops in Dubai and San
21   Francisco[,] . . . [the] destination under Article 28 of the Warsaw Convention was
22   Iran.” (citations omitted)).     “This focus on the tickets for passenger air
23   transportation does not, of course, necessarily mean that a court may not call upon
24   extrinsic evidence in order to make sense of the objective indicia presented by
25   those tickets—for instance, in deciphering an industry code affixed to a particular
26   flight coupon (by referring to trade usage); translating a foreign phrase or
27   expression (by referring to a dictionary); or observing that the record numbers
28   revealed on a particular flight coupon do not correspond to those on its asserted

                                                7
                                                                         3:18-cv-2829-BTM-AHG
 1   companions (by, of course, referring to those asserted companions).” Coyle 363
 2   F.3d at 988–89 (citations omitted). Indeed, “certain objective extrinsic evidence
 3   may connect flights together as, or rule out the possibility that certain flights were,
 4   part of an undivided transportation even when the flight coupons do not themselves
 5   evince such a connection (or its absence).” Id.
 6         While Plaintiff’s complaint is light on relevant details, she attests that her
 7   roundtrip travel began with outbound air travel from Los Angeles to Tehran on
 8   December 6, 2016 and ended with inbound air travel from Tehran to Los Angeles
 9   on January 1, 2017. (ECF No. 6, at 2.) She further attests she ”booked [the]
10   round-trip ticket from Los Angeles . . . to Tehran . . . from a travel agency named
11   Setareh Elahiyeh in Tehran” while living in Oceanside, California. (Id.) Plaintiff
12   further attests that while she “had reserved a departure flight from [Los Angeles]
13   to Iran on April 4, 2017, [she] did not depart to Iran until July 4, 2017, which [she]
14   reserved on June 6, 2017 from . . . Setareh Elahiyeh” while living in Oceanside.
15   (Id.) Plaintiff provides an electronic ticket/itinerary for the December 6, 2016 air
16   travel from Los Angeles to Tehran (ECF No. 6-1, at 3-4 (the “12/06/2016 Ticket”))
17   as well as the July 4, 2017 air travel from Los Angeles to Tehran (ECF No. 6-1, at
18   9-10 (the “07/04/2017 Ticket”)), but fails to provide any documentation for the
19   January 1, 2017 flight that is the subject of this action. (See ECF No. 6, at 2.)
20         In support of its arguments, Defendant submits two “Passenger Name
21   Records” associated with Plaintiff bearing booking reference numbers 7XMTZU
22   (ECF No. 8-1, at 5 (the “7XMTZU PNR”)) and 6VVPYP (ECF No. 4-4, at 25 (the
23   “6VVPYP PNR”), respectively. 10 (See also ECF No. 4-3 (supporting affidavit of
24
25
26   10
        “[W]here there is no individual passenger ticket for a court to examine at all[,]
27   attention to an ‘other instrument’ in determining the jurisdiction of this court for
     Warsaw Convention purposes is appropriate. In fact, it is quite necessary.” Coyle
28   v. P.T. Garuda Indonesia, 363 F.3d 979, 987 n.8 (9th Cir. 2004).

                                                8
                                                                         3:18-cv-2829-BTM-AHG
 1   Odete M. Costeira); ECF No. 8-1, at 1-3 (supplemental supporting affidavit)). The
 2   7XMTZU PNR reflects roundtrip travel departing from Tehran to Los Angeles on
 3   September 4, 2016 and returning to Tehran on December 6, 2016. (ECF No. 8-1
 4   at 2-3, 5.) The 6VVPYP PNR reflects roundtrip travel departing from Tehran to
 5   Los Angeles on January 1, 2017 and returning to Tehran on April 4, 2017. (ECF
 6   No. 4-3, at 2; ECF No. 4-4, at 25; see also ECF No. 8-1, at 3.) Notably, the
 7   12/06/2016 Ticket has the same reference number, ticket number, and “original”
 8   ticket number as the 7ZMTZU PNR. (Compare ECF No. 6-1 at 3; with ECF No. 8-
 9   1, at 5.)   While the 07/04/2017 Ticket’s reference number and original ticket
10   number match those on the 6VVPYP PNR, it has a different flight date (4/4/2017
11   versus 7/4/2017) and a ticket number that does not appear on the 6VVPYP PNR.
12   (Compare ECF No. 6-1, at 9; with ECF No. 4-4, at 25.) A Customer Relations
13   Officer for Defendant attests that the 6VVPYP PNR indicates that Plaintiff
14   “travelled on the outbound leg of her roundtrip ticket” from Tehran to Los Angeles
15   on January 1, 2017 but did not travel “on the original dates for [her] return flight
16   from Los Angeles to Tehran” on April 4, 2017. (ECF No. 8-1, at 3 (citing ECF No.
17   4-4, at 25).) They further attest that all relevant tickets were “purchased in Iranian
18   Rial and . . . issued by Setareh Elahiyeh in Tehran.” (Id. at 2-3; see also ECF No.
19   4-3, at 3 (“As Setareh Elahiyeh is an IATA-accredited agency, it is permitted to sell
20   certain tickets for travel on behalf of IATA member airlines, including
21   [Defendant].”).)
22         Upon due consideration of the foregoing, the Court concludes that the
23   January 1, 2017 flight that is the subject of this action was part of the outbound leg
24   of roundtrip travel from/to Tehran. While Plaintiff attests that her understanding
25   was to the contrary, all of the objective evidence she presents to the Court is
26   consistent with roundtrip airfare from/to Tehran. Indeed, a comparison of the
27   tickets submitted by Plaintiff with the PNRs submitted by Defendant conclusively
28   demonstrate that the January 1, 2017 flight was part of roundtrip air travel

                                               9
                                                                        3:18-cv-2829-BTM-AHG
 1   departing from Tehran on January 1, 2017 and returning to Tehran on April 4, 2017
 2   (which Plaintiff subsequently rescheduled to return on July 4, 2017). Because
 3   Tehran was therefore both “the “place of departure and place of destination” of the
 4   roundtrip air travel upon which Plaintiff was injured and Iran is not a party to the
 5   Montreal Convention, the Court concludes that the Warsaw Convention (as
 6   amended by the Hague Protocol) governs this action and the Montreal Convention
 7   is inapposite. Further, because Tehran was “the place of destination” – and Los
 8   Angeles simply an “agreed stopping place” – for the relevant air travel, Plaintiff
 9   may not rely upon “the place of destination” category of Article 28 of the Warsaw
10   Convention in bringing suit in this Court. See Warsaw Convention, art. 28(1);
11   Coyle, 363 F.3d at 991.
12         Thus, the only remaining basis upon which this Court would be a suitable
13   forum, and therefore have jurisdiction over this action, is if Plaintiff can
14   demonstrate the “where the carrier . . . has an establishment by which the contract
15   has been made” category of Article 28 of the Warsaw Convention is satisfied in
16   this forum. Plaintiff fails to make such a showing. As an initial matter, while Plaintiff
17   argues that she “purchased her ticket from her home in Oceanside” (ECF No. 5,
18   at 5), she attests only that she “was living in Oceanside at the time that [she]
19   booked” the relevant flights (ECF No.6, at 2). Nevertheless, even giving Plaintiff
20   the most generous reading of such equivocal testimony, she ignores that the
21   relevant standard is not where she “purchased” or “booked” her air travel (or even
22   where the relevant ticket was issued), but rather “where the carrier . . . has an
23   establishment by which the contract has been made.” Warsaw Convention, art.
24   28(1). Given Plaintiff’s attestation that she booked her air travel through a travel
25   agency located in Tehran and Defendant’s attestation that such travel agency had
26   the authority to sell tickets on Defendant’s behalf, the Court concludes that Tehran
27   is where Defendant “ha[d] an establishment by which the contract [with Plaintiff]
28   was made” for purposes of the Warsaw Convention. See id. Moreover, because

                                                10
                                                                          3:18-cv-2829-BTM-AHG
 1   Plaintiff fails to identify any “establishment” maintained by Defendant or the
 2   relevant travel agency that is located within the United States – let alone an
 3   establishment “by which the contract [was] made” that is located within the
 4   jurisdiction of this Court, this case is distinguishable from the only case Plaintiff
 5   cites in support of her argument, Polanski. See Eck v. United Arab Airlines, Inc.,
 6   360 F.2d 804, 814 (2d Cir. 1966) (“The central purpose of Article 28(1)‘s third
 7   provision was to make venue always proper in the country where the ticket was
 8   purchased—assuming it is a High Contracting Party— if, but only if, the defendant
 9   has a place of business there.”); Polanski, 378 F. Supp. 2d at 1229-31 (“Although
10   KLM is domiciled and maintains its principal place of business in The Netherlands,
11   it was registered as a foreign corporation in the State of Tennessee at the time of
12   Andre Polanski's injury. Furthermore, as an alliance partner with Northwest, KLM
13   essentially has a place of business in the United States through which it can make
14   contracts. Also, KLM admits that Northwest issues KLM tickets to United States
15   residents, and refers to Northwest as KLM's ‘airline partner.’ Therefore, anywhere
16   Northwest does business is a place of business in the United States through which
17   KLM can make contracts.” (citations omitted)); see also Kokkonen, 511 U.S. at 377
18   (“[T]he burden of establishing [the existence of subject matter jurisdiction] rests
19   upon the party asserting jurisdiction.”). Plaintiff fails to demonstrate any other
20   basis for subject matter jurisdiction.
21         Because Plaintiff fails to demonstrate that this Court has subject matter
22   jurisdiction over the instant action, Defendant’s motion to dismiss for lack of
23   jurisdiction (ECF No. 4) is GRANTED and this action is DISMISSED FOR LACK
24   OF SUBJECT MATTER JURISDICTION.
25         IT IS SO ORDERED.
26   Dated: April 3, 2020                      ______________________________
                                               Honorable Barry Ted. Moskowitz
27
                                               United States District Judge
28

                                              11
                                                                       3:18-cv-2829-BTM-AHG
